Title: William Duane to Thomas Jefferson, 25 January 1811
From: Duane, William
To: Jefferson, Thomas


          
            
              Dr & Respected Sir,
               Phila Jan. 25. 1811
            
            I have just received yours of the 18th and the copy accompanying it—you will be good enough never to attribute my not writing immediately to want of respect or to indifference—my avocations are so many and the pressure of them so constant, that it requires some dexterity to get thro’ them. I shall now explain the hastiness of the last sheets—you will perceive they are all transcribed by myself—the person who began has translated the whole, but it was not well done tho’ he is capable—I am not perfectly competent to translate it myself, tho’ I can very well judge both of the French & English whether it is well done—I therefore made the work a practical essay for myself, as well to enjoy the gratification it afforded me as to make my knowlege of the French better, and thus I have not merely transcribed but I have as it were made the version throughout.  Thus much will Explain why I did not send the French original, and why I shall with your leave keep it to refer to, till the work is printed, which will be now very soon—It will be necessary, and since you approve of the manner, I shall be able with more confidence to remedy the defects of the latter part, of which I was conscious, but being anxious to hurry the whole on to you—and having no assistant of any kind to write or aid me in my paper at this critical time—and the foreman in the Aurora office who by knowing my mind was able to decypher all I wrote however hurried—and besides saved me the reading of proofs, of which I feel the labor as much as the celebrated Bayle— I have hurried the whole on depending too much on the translater, or rather not having time sufficient to chasten and arrange the language I bespoke 5 months since from Binny & Ronaldson a fount of types to print the work Elegantly—they have not yet sent them in—These men are among the instances of fortunes caprices, they have acquired fortune by industry, and it has ruined them as men. I never knew men more estimable for simplicity & probity—they are now the reverse— I have applied to Mr Carr, the best printer in this city to undertake the printing for me of this work—for I was fool enough to empty all my half worn types into a heap and send them to B. & Ronaldson when type metal was scarce, and now I have no type of the size to print it upon—so that necessity on one hand and a desire to push the work out soon has induced me to do this; I have not had his answer yet; but I shall if he cannot get it done by someone Else
            I am thus prolix in order that nothing may be unexplained
            I shall go through the copy as it goes to the printer with the original in my hands and shall correct before I deliver it—and shall take care of the latter sheets.
            I have published one of the Chapters on money which has excited attention, tho’ it was from a very indifferent translation
             I have not been successful in my enquirees for the letter of Helvetius, or the Work of the Abbé de la Rochon, nor unless there should be some of the literary Frenchmen in N. York do I expect to succeed.
             Poor Warden is gone on to Washington in great tribulation—the intriguing there is afflicting to hear of—I sometimes begin to despair of the republic, when I see so much villainy successful and so much virtue repressed and put down
             J. Randolph is at his old freaks—he took his seat the 22 and introduced two pointers with him which set up a barking when the members rose to speak—no one dared to turn the dogs out—the house adjourned; poor Willis Alston going out the dogs got between his legs, and had nearly thrown him down—he struck the dogs, and John Randolph who had a hickory stick beat Alston several times over the head and shoulders—Alston rushed upon him and some blows took place—but the members separated them
            I do not like to trouble you with politics—but I cannot resist guarding you against impressions concerning me— Mr G. W Erving passing thro’ here told me that it was believed at Washington that some of your dearest friends were persuaded that I had entered into some arrangements with Gen. Armstrong to promote him to the Presidency—You have seen and known me in times of peril and how little influence personal or pecuniary considerations have had on me; I have not the same confidence because I was neither as well known nor had the same opportunity of being known as when you were at Washington—I think it fit to say to you whose Esteem I covet and value more than any other that I ever possessed—that there is no foundation for such an idea. I have no personal views— and should the Bank be chartered—I may close my business here—I mean in that Event to dispose of the Aurora to any capable person who will purchase it of the same principles, and abandon a situation which is productive of many enmities, few friendships, and no adequate rewards. While I continue in this station no man on earth could induce me to Say or do what I think wrong—and I know no rule of action but that which to the best of my judgment conduces to the liberty, independence, and honor of my country. If I ever take a wrong step it will not be with consciousness that I do so, and few men in so trying a situation could steer thro’ so difficult a station with so few blunders, and these few of so little moment. You will see my dear good Sir, my motives in expressing my feelings to you concerning myself—Ever affectionately & faithfully yrs
            
              Wm Duane
          
          
            That man Granger, disappointed of being nominated as a Judge—and he is better adapted for the ulterior office of Executive Justice— menaces to blow up the administration of Mr Madison, and he has some of his schemes now in motion for that Effect—I have no correspondence with any member of Administration—not Even Rodney—but you know I would not Say this without foundation
          
        